Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application was filed March 16, 2020, and makes no priority claims.  Claims 1-20 are pending in this application and examined on the merits herein.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The base claim 1 is directed to a method for inhibiting growth of a particular bacterium comprising contacting a surface with a Maillard reaction product.  However, the claim further contains a limitation specifying that the Maillard reaction product is obtained by a process comprising reacting glucose and a basic amino acid under certain conditions.  Because the claim itself is directed to a process, it is unclear whether this limitation requires an additional process step of carrying out the recited reaction, or whether it is merely a product-by-process limitation defining the compound as one which could have been made by the recited process, without actually requiring that said process step be performed.  Therefore one skilled in the art would be unable to determine whether performing the 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim includes the recitation “heart tissue (valves).” It is unclear whether this should be interpreted as including only heart valves or all heart tissue, with valves as only one exemplary embodiment.  Therefore the claim is indefinite.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims include the limitation “wherein the pH is…” Attempting to correlate this limitation with the base claim, it is unclear whether the pH in this step refers to the pH of the composition being administered or the pH at which the reaction between glucose and the basic amino acid takes place.  Therefore these claims are indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

s 1 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (US patent 9993414, cited in PTO-1449)
Base claim 1 is directed to a method of treatment comprising inhibiting growth of Aggregatibacter actinomycetemcomitans on a gum surface, heart valve, or tooth surface of a human subject comprising contacting one or more surfaces of the oral cavity of the subject with a composition comprising an isolated Maillard reaction product.  In the context of the pending claims, “inhibiting” is not defined in the claims or the specification, and is therefore given its broadest reasonable interpretation, which would include methods wherein the subject is not currently suffering from an infection with Aggregatibacter actinomycetemcomitans, but wherein the administration of the composition prevents or reduces the likelihood of the subject developing an infection with this organism.
Claim 1 further describes the Maillard reaction used in the claimed method as “obtained by a process comprising…” a reaction between glucose and a basic amino acid under certain conditions.  As discussed under 35 USC 112(b) this limitation renders the claim indefinite because it is unclear whether infringing the claim requires actually performing the chemical reaction recited in this second method step.  For the sake of prosecution on the merits, this limitation is given its broadest reasonable interpretation, which is that it merely requires that the compound being administered is one which could have been obtained by this reaction, regardless of whether or not the person performing the treatment method performs this specific method step.  Dependent claims 4-17 add further limitations to this product-by-process step, and only further impose limitations on the claim scope to the extent that they necessarily imply a particular structural feature of the Maillard product used in the treatment step, for example claim 11 which limits the structure of the basic amino acid to lysine.
Independent claim 19 is directed to a Maillard product obtainable by a particular specified method, and dependent claim 20 is directed to a therapeutic method using this product.
OC for 1 hour, in the presence of water and the aqueous base sodium pyrosulfite. (column 12 lines 15-40) While the method used to make this reaction product differs from the method recited in instant claim 1, for example in that the molar ratio and concentration of the two reactants are different, as discussed above, this limitation is being interpreted as being a product-by-process limitation and requiring only that the product be one which could have been made by the recited process.  Since the specific Amadori products described by Hao et al. could have been made by other methods including reaction under the claimed conditions, the meet these limitations.
	Therefore Hao et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. as applied to claims 2 and 3 above, and further in view of Karipay (Reference included with PTO-1449) in view of Shao et al. (Reference included with PTO-892)
	The disclosure of Hao et al. is discussed above. Hao et al. does not disclose a method wherein the subject is specifically suffering from an infection with Aggregatibacter actinomycetemcomitans.
	Karipay discloses that Aggregatibacter actinomycetemcomitans is a cause of aggressive periodontitis and endocarditis, among other infections, and which can be inhibited by Maillard reaction products, also called Amadori products. (abstract on p. 2)
	Shao et al. discloses that Aggregatibacter actinomycetemcomitans grows in vivo as part of a complex multispecies biofilm. (p. 4212 left column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the Amadori product as described by Hao et al. to a subject suffering from infection with Aggregatibacter actinomycetemcomitans.  One of ordinary skill in the art would have seen the disclosures of Karipay and Shao as specifically suggesting applying this treatment to these patients because the references disclose that this organism is a cause of infections in human subjects and can be inhibited by Maillard reaction products.  Furthermore the disclosure of Shao et al. that Aggregatibacter actinomycetemcomitans exists as part of a biofilm in vivo would further indicate to one of ordinary skill in the art that the therapy described by Hao et al. would be effective at inhibiting its growth.
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        9/17/2021